Title: To George Washington from John Robinson, 27 January 1756
From: Robinson, John
To: Washington, George



Dear Sir
Janry 27. 1756

I recd your Letter by Capt. Mercer and as the Sum he mentioned was more than I cared to issue without the direction of the Com. I went the next day to Wmsburgh and summoned a Com. tho. I could not get one to meet before friday, when they directed me to send you £3000—which I have now done by Capt. Mercer, I could not possibly dispatch him sooner, as there were no large Bills ready for me [to] sign, but I hope his delay will be of no prejudice to you. I am very sorry to hear of the very odd situation you are at present in, and tho’ I have at present very little Interest at Court, I waited on the Govr the night I got to Town to acquaint him of your desire to wait upon the General to sollicit the Affair in person, he told me he had recd a Letter from you to the same Purpose, and as there would be a Council the next day he would take their Advice upon it, and I have heard that it was agreed you should go, of which I suppose he will inform you himself, tho’ I am afraid your Journey wont answer your Expectation, as the Govr said he had received a Letter from the Genl wherein he acquainted him that he had left the Matter to be settled by Mr Sharpe, and he further in discourse let fall some Expressions as if Govr Sharpe would have the Command of the Forces, however I heartily wish my Fears may be groundless, and that you may in this and every other undertaking meet with the desired Success. I mentioned to the Com. what you said about the Officers being paid what was due to them from the Men that were dead killed or deserted out of the Arrears that were due to them, but they were of Opinion that the Officers ought to lay their Accts before them, and indeed seemed to think that as the Officers had received full pay for their Companies when they were seldom compleat, they would be made amends by it for any loss they

had sustained by the others, Mr Finney producd an Acct to the Committee for some pay advanced to several of the men, but was to⟨ld⟩ and directed to send their Receipts that it might be stoped out of the Arrears of such that are in the Service, as to any other Matters that were agreed on Capt. Mercer can acquaint you with them and therefore I shall not trouble you any further about them.
I have inclosed a letter for my Bror in New York which I hope you will take the trouble of delivering yourself, I am with my unfeigned Wishes for your health and Prosperity Dr Sir Your Sincere Freind & Servt

John Robinson

